Citation Nr: 1452572	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-20 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1963 to June 1966.  The appellant, or claimant, is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that the Veteran's cause of death is connected to service.  As explained below, the appellant has not been provided the required VCAA notice regarding her claim.      

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West Supp. 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

In addition, specifically in the context of a claim for cause of death benefits under 38 U.S.C.A. § 1310 , the United States Court of Appeals for Veterans Claims (Court) has held that Section 5103A(a) notice must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation (DIC) claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In December 2010, the appellant submitted a claim for service connection of the Veteran's cause of death.  The RO sent VCAA notice in June 2010, but the notice did not list the Veteran's service connected hemorrhoid disability.  The RO issued a rating decision in February 2011 denying the appellant's claim, the appellant filed a notice of disagreement in March 2011, and the RO issued a statement of the case in August 2012.  

There is no evidence in the record of proper VCAA notice provided to the appellant.   Additionally, there is no evidence that the defect was cured by actual knowledge on the part of the appellant.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant VCAA notice regarding her December 2010 claim for service connection of the Veteran's cause of death in accordance with Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

2.  Upon completion of the above requested development, conduct any other development that is deemed warranted and readjudicate the appellant's claim.  If the benefit sought on appeal is denied, the appellant and her representative should be provided a supplemental statement of the case and afforded the appropriate opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



Department of Veterans Affairs


